Name: 97/342/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 29 May 1997 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1997-06-05

 Avis juridique important|41997D034297/342/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 29 May 1997 appointing a member of the Court of First Instance of the European Communities Official Journal L 145 , 05/06/1997 P. 0027 - 0027DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 29 May 1997 appointing a member of the Court of First Instance of the European Communities (97/342/ECSC, EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 168a (3) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d (3) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a (3) thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1),Whereas, pursuant to Articles 7 and 44 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community and consequent on the decease of Mr Heinrich Kirschner, a member of the Court of First Instance of the European Communities should be appointed for the remainder of Mr Heinrich Kirschner's term of office,HAVE DECIDED AS FOLLOWS:Article 1 The following is hereby appointed a member of the Court of First Instance of the European Communities, for the period from the date of swearing his oath up to and including 31 August 2001, Mr Karl JÃ ¶rg Pirrung.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 29 May 1997.The PresidentB. R. BOT(1) OJ No L 319, 25. 11. 1988, p. 1. Decision as last amended by the 1994 Act of Accession.